Citation Nr: 1206854	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  06-22 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the residuals of a left knee disability, to include a scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from January 1962 to February 1965. 

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied the Veteran's claim for the residuals of a left knee injury.  The claim was previously before the Board in August 2010, at which time it was remanded for additional development.  The requested development has been completed and the claim is again before the Board for additional appellate consideration. 


FINDINGS OF FACT

1.  While in service in March 1964, the Veteran was involved in a motor vehicle in which he injured his left knee.


2.  Resolving all reasonable doubt in the Veteran's favor, a left knee scar had its onset in service.

3.  A left knee disability, other than a scar, has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, a left knee scar was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  A left knee disability, other than a scar, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

In January 2005, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his service connection claim and its duty to assist him in substantiating his claim  under the VCAA.  A similar letter was sent to him in June 2006.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim such as medical records, employment records, or records from other Federal agencies. The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim. See 38 C.F.R. § 3.159(b)(1).   The June 2006 letter also describes how VA determines disability ratings and effective dates. 

The Board acknowledges that the content of the letters did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the issues on appeal, it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the May 2005 rating decision, the June 2006 SOC, and the November 2011 SSOC explained the basis for the RO's action, and the SOCs and SSOCs provided him with additional 60-day periods to submit more evidence.  In addition, the Veteran has demonstrated through submission of statements and additional evidence that he was aware of the type of evidence required to substantiate his claim. 
It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (the Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim). Moreover, the Veteran has not identified any evidence which he would have submitted if Dingess notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records.

A VA examination and opinions with respect to the issue on appeal were obtained in September 2010 and May 2011.  38 C.F.R. § 3.159(c)(4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination (with opinions) obtained in this case was adequate, as it was based on detailed and a thorough physical examination and the examiner also provided well-supported rationale for the stated conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board thus concludes that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II. Applicable Legal Criteria

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). 

To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

III. Legal Analysis

A.  Left Knee Scar

The Veteran contends that service connection is warranted for a left knee scar.  With respect to a current disability, a September 2010 VA examination report shows that the examiner found that the Veteran had a left knee 4.0 cm x 0.1 cm superficial scar with normal pigmentation that was non-painful to touch.  With respect to an in-service injury or disease, the Veteran's service treatment records fail to show that the Veteran had a left knee scar.  

Nevertheless, the Veteran asserts that his left knee scar is due to an in-service car accident in which he injured his left knee.  The Board notes that the Veteran is competent to state that he incurred a left knee scar after an in-service accident in which he injured his left knee, as a scar is observable to a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, he is found to be credible as to this assertion, particularly in light of the fact that his service treatment records show that he was indeed involved in a motor vehicle accident in March 1964 where he sustained a left knee injury, which was diagnosed as traumatic synovitis.  Likewise, the Board notes that the Veteran is competent to diagnose and report on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Additionally, there are current medical findings that are consistent with the injury described.

Accordingly, the Board finds that the competent lay evidence of record sufficiently establishes that the Veteran's currently diagnosed left knee scar is due to his in-service left knee injury.  See Davidson  v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a left knee scar is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(c)(2011).

B.  Left Knee Disability, other than a Scar

The Veteran contends that service connection is warranted for a left knee disability.  With respect to a current disability, a September 2010 VA examination report shows that the Veteran was diagnosed with left knee synovitis.  With respect to an in-service injury or disease, the Veteran's service treatment records show that he was involved in a motor vehicle accident in March 1964 in which he injured his left knee.  He was noted to have sprained ligaments in his left knee and was diagnosed with synovitis, traumatic, in his left knee which was treated and noted to improve. He was returned to duty, and his lower extremities were found to be normal on his separation physical in 1965.

With respect to the etiology of the Veteran's left knee disability, a VA examiner in a May 2011 addendum to the September 2010 VA examination report opined that the Veteran's current left knee disability is less likely as not related to his initial left knee injury and is more likely related to changes associated with degenerative joint disease osteoarthritis due to aging.  In reaching this conclusion the examiner, who noted the Veteran's in-service left knee injury, stated that he could not find ongoing treatment for related left knee pain or discomfort.  In addition, the examiner noted that he took a very close look at the Veteran's electronic VA records since 2000 to present and could not find treatment for his left knee synovitis rendered by either orthopedics, emergency room, or by his primary care provider.  He further indicated that there was no diagnosis concerning his left knee provided on his problem list or cover sheet.  The Board finds that such opinion, which was made after an evaluation of the Veteran and a review of his claims file, to be highly probative and competent evidence with respect to the question of whether the Veteran's current left knee disability is etiologically related to his in-service left knee injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  The Board notes that there is no other competent clinical opinion of record to the contrary. 
 
The Board recognizes the apparent sincerity of the Veteran's statements made in support of this claim.  He is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., having a left knee injury in service and having current left knee symptomatology).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

That having been noted, however, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinions as to the etiology of a disability.  38 C.F.R. § 3.159(a)(1) (2011).  Moreover, the Veteran's opinion is very substantially outweighed by that of the VA examiner, who does have medical training and expertise and reviewed the claims file in its entirety.  Significantly, the VA examiner's opinion is much more consistent with the record as a whole, which shows no chronic left knee disorder at separation from service.  The Board would point out that VA decisionmakers have discretion to accept or reject pieces of evidence, provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

Overall, it is the determination of the Board that service connection is not warranted for a left knee disorder (other than a scar), and this claim must be denied.  In reaching this determination, the Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. 


ORDER

Entitlement to service connection for a left knee scar is granted.

Entitlement to service connection for a left knee disability, other than a scar, is denied.

____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


